PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/665,828
Filing Date: 1 Aug 2017
Appellant(s): John M. Pollock	



__________________
Jennifer H. Hamilton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that there would be no motivation for one having ordinary skill in the art to have combined Marques (CA 2,196,609) and McLarty (US2013/0126643) since the irrigation systems disclosed in each of these prior art references “operate quite differently and are used for different purposes” (Appellant’s Arguments: p. 11, ln. 7-9).  In particular, Appellant argues that Marques, which is directed to a traditional sprinkler system, requires a much higher water pressure to operate than McLarty, which is directed to a drip irrigation system and requires a lower water pressure to operate effectively.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, McLarty discloses that the proposed modification of Marques provides a constant water pressure throughout the assembly (Office Action dated 18 May 2021: p. 4, ln. 23-24).
In response to applicant's argument that Marques and McLarty are nonanalogous art (Appellant’s Arguments: p. 11, ln. 21-24), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Marques and McLarty are analogous art because both are in the field of irrigation systems and are directed to the particular problem of providing irrigation water to an area of a landscape.
Appellant further argues that the proposed modification of Marques in view of McLarty would destroy the principle of operation of Marques and render Marques incapable of performing its intended purpose because the low water pressure of McLarty would be insufficient to achieve the wide distribution required by Marques (Appellant’s Argument: p. 11, ln. 25 - p. 12, ln. 3).  In response it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In particular, Marques discloses an irrigation system having a base that fills with water during use in order to provide stability for a sprinkler head mounted thereon, and McLarty discloses an irrigation system having a base arrangement that also fills with water during use and is particularly suited so that the flow is directed into the base in a more uniform manner in order to provide constant pressure throughout the base.  Therefore, one having ordinary skill in the art would have found it obvious to incorporate the particular arrangement of the base of McLarty into the invention of Marques since this would ensure uniform filling of the base of Marques, which would mitigate any instability in the base as water continues to flow through it during use.  This modification has no effect on the manner in which the irrigation water will be distributed on the landscape since that is primarily determined by the type of outlet (i.e., sprinkler, drip emitter); therefore, the proposed modification can be made without affecting the distribution pattern of the invention of Marques. 
Appellant further argues that Marques in view of McLarty fails to disclose each and every limitation of the claimed invention (Appellant’s Argument: p. 15, ln. 14-15).  In particular, Appellant argues that “neither Marques nor McLarty teach or suggest using a central channel that runs from one side of the perimeter channel to the other side having a sprinkler head positioned thereon in a direction offset from the direction the water flows into the inlet opening” (Appellant’s Arguments: p. 16, ln. 20-22).   Appellant notes that Marques does not disclose “the direction of the fluid when flowing from the water supply into the at least one inlet opening is directionally different from the fluid flowing from the water supply through the at least one central channel” (Appellant’s Argument: p. 16, ln. 26-28); and that McLarty does not disclose “a central channel” (Appellant’s Arguments: p. 18, ln. 4-5).  
In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As explained in the Office Action of 18 May 2021, Marques discloses a central channel that runs from one side of the perimeter channel to the other side having a sprinkler head positioned thereon, and McLarty teaches a central channel in a direction offset from the direction the water flows into the inlet opening. 
Regarding claim 11, Appellant argues that it would not have been obvious for one having ordinary skill in the art to have modified Marques in view of McLarty to have duplicated the one outlet opening in the perimeter channel of the irrigation assembly (Appellant’s Arguments: p. 19, ln. 28-29).  Specifically, Appellant argues that duplicating the outlet of Marques would not produce the same results as in the claimed invention because the base in Marques does not produce the same water pressure in the perimeter channel (Appellant’s Arguments: p. 20, ln. 1-2).  
In response it is noted that the claimed invention requires only that the plurality of outlet openings allow “the fluid from the water supply to exit the hub” (claim 11, ln. 11-12);  the claim does not require a certain pressure to be present at each of the outlets.  One having ordinary skill in the art would have a reasonable expectation that duplicating the outlets of the Marques would be successful in achieving such a result since it is well-known in the art that adding an opening in a fluid conduit will allow the fluid within that conduit to exit the conduit.  
Regarding claim 16, Appellant argues that neither Marques nor McLarty teach or suggest an “orientation of a central channel such that the direction of fluid when it flows into the at least one base inlet opening from the water supply is perpendicular to the direction of fluid that flows through the base central channel from the water supply” (Appellant’s Arguments: p. 21, ln. 24-27).
In response it is noted that McLarty is interpreted to teach this limitation as explained in the Office Action of 18 May 2021 (see p. 10, ln. 1-2), and as further shown in the annotated figure below:

    PNG
    media_image2.png
    508
    606
    media_image2.png
    Greyscale

Annotated Figure 1 of McLarty
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CODY J LIEUWEN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        
/KATRINA M STRANSKY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.